I think the conclusion reached is a departure from our ruling in cases viz: Walker v. State, 82 Fla. 465, 90 So. 376, where we held that "or the lack of evidence," while subject to criticism, was not reversible error; Vasque v. State, 54 Fla. 127,44 So. 739, where the words "or the lack of evidence" was not ground for reversal. The rule was reaffirmed by this Court in Bennet v. State, 127 Fla. 759, 173 So. 817; reaffirmed in Kimball v. State, 134 Fla. 849, 184 So. 847.
In State v. Anderson, 209 Iowa 510, 228 N.W. 353, 67 A.L.R. 1366, the cited cases hold that two states — Mississippi and Missouri — hold to the minority rule viz: that in a definition of reasonable doubt, omitting "or the lack of evidence" is reversible error. Most other states, inclusive of Florida, hold that it is not reversible error to omit "or the lack of evidence" from a charge defining reasonable doubt. See 67 A.L.R. 1379. Florida is committed to the rule that the omission of the words "or the lack of evidence" from a charge defining reasonable doubt is not erroneous.
THOMAS and SEBRING, JJ., concur.